Citation Nr: 1206280	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-14 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.  The Veteran also had approximately 21 months of earlier service with a reserve component.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In June 2008, the Board remanded, among other things, the issue of entitlement to service connection for hypertension.  In February 2009, the Board issued a decision that denied the hypertension issue.  The Veteran appealed the February 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court vacated and remanded the issue in accordance with the claimant's and VA's Joint Motion for Remand (JMR).  In August 2010, the Board again remanded the issue.  

In December 2007, the Veteran and his wife testified at a video hearing before a Veterans' Law Judge who has since retired.  A transcript of that hearing is associated with the claims file.  In May 2010, the Veteran declined an opportunity to testify at another hearing after being notified of this fact. 


FINDING OF FACT

The Veteran's hypertension is not related to service, nor is there evidence of compensable hypertension within one year of service separation, and the Veteran's hypertension was not caused or aggravated by the Veteran's service connected posttraumatic stress disorder (PTSD).




CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by an already service connected disability.  38 U.S.C.A. §§ 101(21), (24), 106, 1101, 1110, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in March 2006 and August 2008 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the July 2006 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the November 2011 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice in the above letters, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the supplemental statements of the case, the Board remands, and the JMR.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2007 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disability and whether it was related to his service connected PTSD.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from Michael Menolascino, M.D., and Michael Enright, Ph.D.

In accordance with the June 2008 remand, VA obtained a medical opinion in November 2008, which along with the December 2008 addendum, substantially complied with the Board's remand directions regarding obtaining an opinion as to whether the Veteran's hypertension was directly caused by his PTSD.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Board has reached this conclusion because, after a review of the record on appeal in December 2008 and a comprehensive examination of the claimant in November 2008, the examiner provided the requested opinion and the opinion was supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As to the September 2010 VA opinion, the Board notes that the August 2010 Board remand directed the RO/AMC to obtain an opinion as to whether the Veteran's service connected PTSD aggravated his hypertension after obtaining an examination of the claimant.  However, as explained at length in the September 2010 opinion the Veteran lives seven hours away from the place of examination and the examiner opined that his opinion as to the relationship between his hypertension and his service connected PTSD would not change by examining the claimant.  Instead, his opinion is based on a review of the medical records found in his claims file.  Therefore, after a review of the record on appeal, the examiner provided the requested opinion and the opinion was supported by citation to relevant evidence found in the claims file.  For these reasons, the Board also finds that the September 2010 opinion substantially complied with the Board's remand order.  See Stegall, supra; D'Aries, supra; Dyment, supra.

As to direct service connection for hypertension, a medical opinion was not obtained from either VA examiner.  In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above standard, the Board finds that a remand for a VA examination is not required because service treatment records are negative for the claimed disorder, the post-service record is negative for the claimed disorder for many years after his separation from active duty, the Board finds the lay statements from the Veteran and others regarding a nexus between the current disability and service conclusory generalized statements for reasons that will be explained below, and the Board does not find the lay statements from the Veteran and others regarding continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Also see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran, his wife, and his representative contend that the claimant's hypertension was caused or aggravated by the Veteran's service connected PTSD.  In the alternative, it is alleged that it was directly caused by his military service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Initially, the Board notes that March 1967 and November 1966 examinations, before the Veteran's May 1968 entry onto active duty, noted a history of hypertension in June 1964.  The Veteran's August 1969 separation examination also noted a pre-active duty history of hypertension in 1965.  However, active duty service treatment records, including the April 1968 entry examination and August 1969 separation examination, are negative for an actual diagnosis of hypertension.  Therefore, the Board finds that the presumption of soundness applies to the current appeal.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  Accordingly, the Board's analysis will next look at the question of direct causation. 

As to secondary service connection under 38 C.F.R. § 3.310, the Board notes that Dr. Menolascino in a January 2004 letter wrote that the Veteran experienced "cardiac problems that exacerbated the PTSD symptoms."  In subsequently dated letters, however, the same clinician opined that the PTSD had caused or exacerbated the hypertension.  Specifically, in a letter received by the RO in March 2005, Dr. Menolascino wrote that "[i]t was clear to [him] that [the Veteran's] symptoms of panic, anxiety, gastrointestinal disturbance, and hypertension are directly related to the diagnosis of PTSD."  In a November 2007 letter, Dr. Menolascino wrote that "[i]t was his opinion that the diagnoses of hypertension and gastroesophageal reflux disease are exacerbated by, if not the direct result of, the diagnosis of [PTSD]." 

As to the Veteran's hypertension being directly caused by his service connected PTSD, the November 2008 examiner opined that the claimant "has essential hypertension which is not caused by PTSD."  The examiner wrote that the Veteran did experience elevated heightened sympathetic nerve response in anxiety and this did cause intermittent increase in his blood pressure.  The examiner, therefore, wrote that one may say that the hypertension is certainly exacerbated and elevated during the times that he was quite anxious.  However, the examiner continued that essential hypertension was a systemic vascular disease with one component being adrenal involvement which may intermittently and acutely elevate the blood pressure but does not cause essential hypertension.  The examiner provided that the Veteran would have acute exacerbation of hypertension in the setting of an anxiety attack. 

The examiner completed a December 2008 addendum after review of the claims file.  The examiner wrote that the Global Assessment of Functioning (GAF) scores reported in 2005 and 2007 did not correlate well with any of the Veteran's blood pressure readings found in the medical record.  The examiner reiterated that essential hypertension is a systemic vascular disease and an adrenal gland response is only one component of elevation of hypertension in a "flight or flight response."  The examiner found that these are momentary exacerbations in blood pressure that one would experience naturally in a "flight or flight response" to include as noted when the Veteran underwent stress testing.  The examiner continued to explain his opinion that during anxiety or a "fight or flight response" the blood pressure was expected "to be elevated at that point and time but generally these are not sustained blood pressures but rather are acute episodes that are not chronically elevating the blood pressure by itself.  Therefore it was believed the Veteran's hypertension was not caused by or related to his PTSD other than by causing acute exacerbating episodes in the times of stress." 

As to the Veteran's hypertension being aggravated by his service connected PTSD, the September 2010 VA examiner after a review of the record on appeal noted that the Veteran's hypertension was diagnosed approximately twelve years ago, he is on medication for his hypertension, his blood pressure readings from 2002 to 2004 ranged from the 140's to 160's over 70's and 80's, and his blood pressure readings from 2005 to 2005 ranged from the 110's to 120's over 60's and 70's.  However, his GAF scores for 2005 to 2007 did not correlate well with any of the blood pressure readings.  It was thereafter opined that, while it is well known that stress can transiently elevate blood pressure in all individuals because of the adrenal flight or fight response, this is a normal response to catecholamine release and this temporary elevation does not aggravate or cause the underlying condition of hypertension.  As such, PTSD does not permanently aggravate the Veteran's condition of hypertension. Therefore, it is less likely as not, less than 50 percent probability, that the Veteran's current hypertension was aggravated by his PTSD. 

The Board finds the VA examiners opinions more probative than Dr. Menolascino because they are supported by citation to relevant evidence found the record and/or are supported by a more detailed rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  Therefore, the Board finds that the most competent and credible evidence of record does not show that the Veteran's service connected PTSD either directly caused or aggravated his hypertension.  

As to the Veteran's, his wife's, and his representative's assertions that the claimant's hypertension was caused or aggravated by his service connected PTSD, the Board finds more credible the opinion by the VA medical experts than the lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board finds that diagnosing hypertension requires special medical training and equipment that these lay person do not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since layperson are not capable of opining on matters requiring medical knowledge, the Board finds that the lay claims regarding the Veteran's PTSD causing and/or aggravated his hypertension is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); See also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Based on the discussion above, the Board finds that service connection for hypertension is not warranted on a secondary basis because the weight of the competent and credible evidence is against finding a causal association or link between the disability and any already service connected disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Allen, supra.

As to service incurrence under 38 C.F.R. § 3.303(a), the Board notes that the Veteran is both competent and credible to report on what he can see and feel while on active duty, such as symptoms of hypertension, even when not documented in his service treatment records.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Moreover, as noted above, the Veteran's August 1969 separation examination noted a pre-active duty history of hypertension in 1965.  

However, service treatment records, including the August 1969 separation examination, are otherwise negative for complaints or treatment for symptoms of or a diagnosis of hypertension.  In fact, at his separation examination it was specifically opined that his blood pressure was 136/80.  

As to the lay claims, the Board finds that diagnosing hypertension requires special medical training and equipment that the Veteran does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since layperson are not capable of opining on matters requiring medical knowledge, the Board finds that the lay claims regarding the Veteran having hypertension while on active duty is not competent evidence.  Routen, supra; See also Bostain, supra. 

Moreover, the Board also finds more compelling the service treatment records, including the August 1969 separation examination, which is negative for complaints and/or treatment for or a diagnosis of hypertension while on active duty (as opposed to a pre-service history of hypertension), than any lay claims found in the record regarding the claimant having symptoms off and/or a diagnosis of hypertension while on active duty.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, entitlement to service connection for hypertension based on in-service incurrence, including any ACDUTRA, must be denied.  38 U.S.C.A. §§ 101(21), (24), 106, 1110; 38 C.F.R. §§ 3.303(a), 3.306. 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that while the post-service record shows the Veteran being diagnosed with hypertension in 2002, there is no evidence in the record of the Veteran having compensable hypertension within one year of separation from active duty in 1969.  Accordingly, entitlement to service connection for hypertension must be denied on a presumptive basis.  38 U.S.C.A. §§ 101(21), (24), 106, 1110; 38 C.F.R. §§ 3.303, 3,306, 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1969 and the first diagnosis of hypertension in 2002 to be compelling evidence against finding continuity.  Put another way, the over three decade gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of hypertension since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's wife and representative are competent to give evidence about they can see.  Id.  

However, upon review of the claims file, the Board finds that any claim by the Veteran, his wife, and his representative regarding the claimant having his current hypertension since service are not credible.  In this regard, any such claims are contrary to what is found in the in-service and post-service medical records including the August 1969 separation examination.  The Board also finds the fact that the Veteran did not seek medical treatment for the disability in the over thirty year period following his separation from military service weights against the claim.  If he did have this problem since 1969, it seems likely that he would have sought some type of medical help for it shortly before filing his claim for VA compensation benefits in 2003. 

In these circumstances, the Board gives more credence and weight to the lack of medical evidence, which does not show complaints, diagnoses, or treatment for the claimed disorder for over three decades following his separation from active duty in 1969, than any claims by the Veteran, his wife, and his representative to the contrary.  Therefore, entitlement to service connection for hypertension based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 101(21), (24), 106, 1110; 38 C.F.R. §§ 3.303(b), 3.306.

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's hypertension and an established injury, disease, or event of service.  See 38 U.S.C.A. §§ 101(21), (24), 106, 1110; 38 C.F.R. §§ 3.303(d), 3.306; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

As to any claim by the Veteran, his wife, and his representative regarding the claimant's hypertension being caused by his military service, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special training and equipment is required to diagnose it and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that any such opinions that his hypertension was caused by service are not competent evidence.  Routen, supra; See also Bostain, supra.  

Based on the discussion above, the Board also finds that service connection for hypertension is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service, including ACDUTRA, origin.  See 38 U.S.C.A. §§ 101(21), (24), 106, 1110; 38 C.F.R. §§ 3.303(d), 3.306; Rabideau, supra.

As to service connection under 38 U.S.C.A. §§ 101(21), (24), 106, 1110 and 38 C.F.R. § 3.306 based on the Veteran's INACDUTRA with a reserve component, the Board notes that hypertension is a disease and not an injury.  Therefore, service connection for hypertension based on the Veteran's INACDUTRA with a reserve component must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for hypertension on a direct and a secondary basis.  See 38 U.S.C.A. §§ 101(21), (24), 106, 1110; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


